                   Case 2:19-cv-00865-TSZ Document 50 Filed 09/11/20 Page 1 of 5




 1                                                                                Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
      MARGARET DALLO,
10
               Plaintiff,                                     NO. 2:19-cv-00865-TSZ
11
          v.                                                  PLAINTIFF’S TRIAL BRIEF
12
      HOLLAND AMERICA LINE N.V., LLC, a
13    Curacao corporation,

14             Defendant.

15   I.         SUMMARY OF TRIAL

16              This is a non-complex personal injury case that occurred on a cruise ship. On November

17   26, 2018, a worker on board a Holland America Line (“HAL”) vessel opened a door outward into

18   a passenger hallway from a crew assembly area, knocking Plaintiff Margaret Dallo over as she

19   walked past. Plaintiff suffered a traumatic brain injury (TBI) and required surgery to evacuate the

20   blood that was building up inside her cranium.

21              At issue in this trial are liability, causation, and damages. Plaintiff will call eyewitnesses

22   to testify about what happened on the date in question, and question HAL representatives on their

23   knowledge of the incident. Plaintiff will call an expert in human factors (Joellen Gill) to testify



25    Plaintiff’s Trial Brief – Page 1                                             FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                             1109 – 1 ST A VENUE , S UITE 501
                                                                                       S EATTLE , WA 98101
26                                                                                        (206) 501-4446
                  Case 2:19-cv-00865-TSZ Document 50 Filed 09/11/20 Page 2 of 5




 1   regarding normal human behavior in combination with the features of the ship. Plaintiff will call

 2   an expert neurologist to talk about her injuries, resultant treatment, and medical bills. Plaintiff

 3   will also call lay witnesses and treating doctors to testify about her prior level of functioning and

 4   any changes they have seen in Plaintiff since the injury.

 5   II.     WITNESSES

 6           Plaintiff intends to call the following witnesses:

 7           A.       Cary D. Alberstone, MD, FACS – will via videoconference, or via videotaped
                      deposition, 1700 North Rose Avenue, Suite 250, Oxnard, CA 93030, (805) 983-
 8                    1700. Dr. Alberstone is a medical doctor who specializes in brain and spinal
                      surgery who will be called to testify regarding the injuries received by Ms. Dallo
 9                    and the resultant treatment. He will also testify regarding the Plaintiff’s medical
                      bills regarding and whether they are reasonable, necessary, and related.
10
             B.       Joellen Gill – will testify via videoconference, or via videotaped deposition,
11                    Applied Cognitive Sciences, 10501 South Lambs Lane, Mica, WA 99023, (509)
                      624-3714. Ms. Gill is a human factors engineering consultant who is board
12                    certified in professional ergonomics who will be called to testify human factor
                      considerations consistent with her report previously disclosed.
13
             C.       Ziad Allos, MD – will testify via videoconference, or via videotaped deposition,
14                    Scripps Health, 10862 Calle Verde, La Mesa, CA 91941, (619) 660-1822. Dr.
                      Allos is Plaintiff’s primary care physician. He is a non-retained hybrid expert. He
15                    has knowledge of the facts related to Plaintiff’s injuries and her physical condition
                      both before and after the injury and will offer opinions consistent with his
16                    testimony at his deposition.

17           D.       Margaret Dallo – will testify via videoconference, or via videotaped deposition,
                      c/o FRIEDMAN│RUBIN, 1109 – 1st Avenue, Suite 501, Seattle, WA 98101,
18                    (206) 501-4446. Ms. Dallo is the plaintiff in this matter. She will be called to
                      testify regarding the nature of her injuries, the circumstances and cause of her
19                    injuries, and the impact of injuries to the quality of her life.

20           E.       Jacklen Michail – will testify via videoconference, or via videotaped deposition,
                      3133 Jamacha View Drive, El Cajon, CA, (619) 733-6621. Ms. Michail is
21                    Plaintiff’s daughter and was present when Plaintiff was injured. She has
                      knowledge of the facts related to Plaintiff’s injuries and her physical condition
22                    prior to and since the injury. She also has knowledge of the facts related to
                      Plaintiff’s damages resulting from the injuries.
23



25    Plaintiff’s Trial Brief – Page 2                                          FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                           1109 – 1 ST A VENUE , S UITE 501
                                                                                     S EATTLE , WA 98101
26                                                                                      (206) 501-4446
                 Case 2:19-cv-00865-TSZ Document 50 Filed 09/11/20 Page 3 of 5




 1          F.       Layla Konja (deceased) – will testify via videotaped deposition. Ms. Konja was
                     Plaintiff’s daughter and was present when Plaintiff was injured. She had
 2                   knowledge of the facts related to Plaintiff’s injuries and her physical condition
                     prior to and since the injury. She also had knowledge of the facts related to
 3                   Plaintiff’s damages resulting from the injuries.

 4          G.       Michael Dallo, Sr. – will testify via videoconference, or via videotaped deposition,
                     3589 Babel Drive, Jamul, CA, (619) 301-9601. Mr. Dallo is Plaintiff’s son. He
 5                   has knowledge of facts related to Plaintiff’s injuries and her physical condition
                     prior to and since the injury. He also has knowledge of facts related to Plaintiff’s
 6                   damages resulting from the injuries.

 7          H.       Mona Dallo – will testify via videoconference, or via videotaped deposition, 3589
                     Babel Drive, Jamul, CA, (619) 756-3216. Ms. Dallo is Plaintiff’s daughter-in-law.
 8                   She has knowledge of facts related to Plaintiff’s injuries and her physical condition
                     prior to and since the injury. She also has knowledge of facts related to Plaintiff’s
 9                   damages resulting from the injuries.

10          I.       Mary Kalil – will testify live, or via videoconference, or via videotaped deposition,
                     3582 Tamra Court, Jamul, CA, (619) 251-2670. Ms. Kalil is Plaintiff’s
11                   granddaughter. She has knowledge of facts related to Plaintiff’s injuries and her
                     physical condition prior to and since the injury. She also has knowledge of facts
12                   related to Plaintiff’s damages resulting from the injuries.

13          J.       Irma Velasco – will testify via videoconference, or via videotaped deposition,
                     3890 Sipes Lane #46, San Ysidro, CA, (619) 717-9085. Ms. Velasco is Plaintiff’s
14                   housekeeper and friend. She has knowledge of facts related to Plaintiff’s injuries
                     and her physical condition prior to and since the injury. She also has knowledge
15                   of facts related to Plaintiff’s damages resulting from the injuries.

16          K.       Kelly Coyne – will testify via videoconference, or via videotaped deposition, 3125
                     Jamacha View Drive, El Cajon, CA 92019-5143. Mr. Coyne is Plaintiff’s
17                   neighbor and friend. He has knowledge of facts related to Plaintiff’s injuries and
                     her physical condition prior to and since the injury. He also has knowledge of facts
18                   related to Plaintiff’s damages resulting from the injuries.

19          L.       Mark A. Aguirre – will testify via videoconference, or via videotaped deposition,
                     c/o Holland America. Mr. Aguirre is an officer, director, managing agent, or other
20                   person who will testify regarding matters requested by way of Notice of 30(b)(6)
                     Deposition to HAL dated June 15, 2020.
21
            M.       James Colwell– will testify via videoconference, or via videotaped deposition, c/o
22                   Holland America. Mr. Colwell is an officer, director, managing agent, or other
                     person who will testify regarding matters requested by way of Notice of 30(b)(6)
23                   Deposition to HAL dated June 17, 2020.



25   Plaintiff’s Trial Brief – Page 3                                          FRIEDMAN | RUBIN
     Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                           1109 – 1 ST A VENUE , S UITE 501
                                                                                    S EATTLE , WA 98101
26                                                                                     (206) 501-4446
               Case 2:19-cv-00865-TSZ Document 50 Filed 09/11/20 Page 4 of 5




 1   III.    ISSUES

 2           A jury will be necessary to determine fault of the parties, whether the alleged negligence

 3   caused Plaintiff’s injuries, and the amount of her damages. The parties have briefed their Motions

 4   in Limine and submitted them. There are no other outstanding legal issues for the court at this

 5   time.

 6           The parties have conferred regarding the identity of the defendant and filed a stipulation

 7   that Holland America Line N.V., L.L.C., is the proper defendant for purposes of this litigation

 8   (although the various other entities work in concert with HAL N.V.) (Dkt. 42).

 9            The parties have also conferred and agreed to language regarding the relationship

10   between Mr. Milic (the crewmember who opened the door) and HAL. In short, HAL agrees that

11   it is vicariously liable for any negligence on the part of Mr. Milic. The parties joint pretrial report

12   contains language to that effect in the stipulated facts section.

13   IV.     CONCLUSION

14           This is a simple case that is only complicated somewhat by the application of novel

15   technology. Plaintiff will work diligently to be prepared to meet the challenges associated with

16   this technology. We will continue to work with defense counsel to resolve issues without

17   involving the court. We anticipate completing our case in chief in a timely manner once the jury

18   is selected.

19           DATED this 11th day of September, 2020.

20                                                           /s/David P. Roosa
                                                             David P. Roosa, WSBA #45266
21                                                           Kenneth R. Friedman, WSBA #17148
                                                             FRIEDMAN|RUBIN PLLP
22                                                           1109 – 1st Avenue, Suite 501
                                                             Seattle, WA 98101
23                                                           Telephone: (206) 501-4446
                                                             E-mail: droosa@friedmanrubin.com
                                                                      kfriedman@friedmanrubin.com
                                                             Attorneys for Plaintiff
25    Plaintiff’s Trial Brief – Page 4                                          FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                           1109 – 1 ST A VENUE , S UITE 501
                                                                                     S EATTLE , WA 98101
26                                                                                      (206) 501-4446
               Case 2:19-cv-00865-TSZ Document 50 Filed 09/11/20 Page 5 of 5




 1                                      CERTIFICATE OF SERVICE

 2           On this 11th day of September, 2020, I electronically filed the foregoing with the Clerk of

 3   the Court using the CM/ECF system, which will send notification of such filing to those attorneys

 4   of record registered on the CM/ECF system.

 5           DATED this 11th day of September, 2020, at Seattle, Washington.

 6

 7                                                       /s/ David P. Roosa
                                                         DAVID P. ROOSA
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



25    Plaintiff’s Trial Brief – Page 5                                        FRIEDMAN | RUBIN
      Dallo v. HAL, et al., Case No. 2:19-cv-00865-TSZ                        1109 – 1 ST A VENUE , S UITE 501
                                                                                  S EATTLE , WA 98101
26                                                                                   (206) 501-4446
